Citation Nr: 1728092	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  10-44 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a traumatic brain injury.

2.  Entitlement to an initial rating in excess of 10 percent for a lumbar strain prior to March 15, 2013, and a rating in excess of 40 percent thereafter.

3.  Entitlement an initial rating in excess of 20 percent for right lower extremity radiculopathy associated with lumbar strain.

4.  Entitlement an initial rating in excess of 20 percent for left lower extremity radiculopathy associated with lumbar strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2002 to March 2008.  She is a combat veteran.  This matter comes before the Board of Veteran's Appeals (Board) on appeal of a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.

In an August 2013 rating decision, the Veteran's rating for lumbar spine strain was increased from 10 percent to 40 percent, effective March 15, 2013.  She was also granted a 20 percent rating for lower radiculopathy of the left and right extremities.  As the radiculopathy rating stems from her lumbar strain increased rating claim, the Board will also examine that issue on appeal.  In February 2014, the Veteran's migraine headaches, a symptom of her traumatic brain injury, were assigned a separate 50 percent rating in February 2014.  As she has been granted the maximum schedular rating, the Board will not consider that issue during this appeal. 

The Board also notes that the Veteran raised a claim for unemployability, which is an underlying part of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet.App. 447, 453 (2009).  However, in an October 2015 rating decision, she was granted entitlement to TDIU, and she has not disagreed with the assigned effective date.  As such, this issue is no longer on appeal.  See Tyrues v. Shinseki, 23 Vet.App. 166, 176 (2009).  


FINDINGS OF FACT

1.  During the appeal period, the Veteran's traumatic brain injury is characterized by objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.

2.  Prior to March 15, 2013, the Veteran's lumbar strain has been characterized by forward flexion greater than 30 degrees but not greater than 60 degrees; forward flexion of 30 degrees or less or favorable ankylosis have not been shown.

3.  From March 15, 2013, onwards, the Veteran's lumbar strain has been characterized by forward flexion of the thoracolumbar spine 30 degrees or less; unfavorable ankylosis has not been shown.

4.  The Veteran's bilateral lower radiculopathy has been characterized by moderate impairment.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating, but no more, for a traumatic brain injury, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8045 (2016).

2.  The criteria for a 20 percent rating, but no more, for lumbar strain for the period prior to March 15, 2013, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, DCs 5237, 5243 (2016).

3.  The criteria for a rating in excess of 40 percent for lumbar strain for the period from March 15, 2013, onwards, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, DCs 5237, 5243 (2016).

4.  The criteria for a rating in excess of 20 percent for right lower extremity radiculopathy associated with lumbar strain, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014 & Supp. 2015); 38 C.F.R. §§ 4.124a, DC 8520 (2016).

6.  The criteria for a rating in excess of 20 percent for left lower extremity radiculopathy associated with lumbar strain, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014 & Supp. 2015); 38 C.F.R. §§ 4.124a, DC 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veteran's Claims Assistance Act

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in letters sent to the Veteran.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and VA examinations are associated with the claims file.  The examiners reviewed the accurate history, considered lay statements, and provided clinical findings and diagnoses.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board recognizes that in the September 2015 VA spine examination, the examiner did not measure the Veteran's range of motion of the spine while weight-bearing and in both active and passive motion.  Correia v. McDonald, 28 Vet. App. 158, 168 (2016).  However, this is of no prejudice to the Veteran, as the only way to warrant a rating in excess of the one currently assigned during that time period is to demonstrate ankylosis or numerous incapacitating episodes.  Additionally, the Board acknowledges that her previous examinations did not fully address the Correia factors.  However, as the Board cannot retest the Veteran many years after an examination has been conducted and a current medical opinion estimating her past range of motion measurements would be mere speculation, the Board finds that the previous examinations can still be utilized for rating purposes.  As such, the factors addressed Correia are no longer pertinent in addressing the merits of this claim.  Therefore, VA has met its duty to assist in this respect.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims that are the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

Increased Ratings

The Veteran is seeking increased ratings for her traumatic brain injury as well as her lumbar strain with associated lower bilateral radiculopathy.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

Where evidence indicates that the degree of disability increased or decreased during appeal period following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Traumatic Brain Injury

The Veteran has been assigned a 10 percent rating for residuals of her service-connected traumatic brain injury (TBI) under 38 C.F.R. § 4.124a, DC 8045 (2016).

Under this diagnostic code, there are three main areas of dysfunction that may result from a TBI and have profound effects on functioning: emotional/behavioral, cognitive (which is common in varying degrees after a traumatic brain injury), and physical.  Each of these areas of dysfunction may require evaluation.

The Board first addresses the extent of the Veteran's cognitive impairment which, as is relevant here, is defined as "decreased memory, concentration, attention, and executive functions of the brain."  The term "executive functions" includes factors such as goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  The extent of cognitive impairment is evaluated under the table contained in 38 C.F.R. § 4.124a, which addresses "Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."

The table for evaluating cognitive impairment addresses 10 facets of a traumatic brain injury related to cognitive impairment and subjective symptoms, and provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, as well as a 5th level, the highest level of impairment, labeled "total."  These facets include memory, attention, concentration and executive function, judgment social interaction, orientation, motor activity, visual and spatial orientation, neurobehavioral effects, communication, consciousness, and other "subjective symptoms."  If no facet is evaluated as "total," the overall percentage evaluation is assigned based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  

When a veteran displays subjective symptoms, such symptoms should be applied to this table, unless the symptoms may be evaluated under another diagnostic code.  For example, if there are any emotional or behavioral symptoms that have been clinically diagnosed, such symptoms should be evaluated under the schedule of ratings for mental disorders listed in 38 C.F.R. § 4.130.  Similarly, if the residuals of the TBI include other diagnosable symptoms such as (but not limited to) motor and sensory dysfunction, visual impairment, hearing loss and tinnitus, loss of sense of smell and taste, or any other disorders, they should be evaluated under the appropriate diagnostic code, and then combined under 38 C.F.R. § 4.25.

Currently, the Veteran receives a 10 percent disability rating under 38 C.F.R. § 4.124a, DC 8045.  After a review of the relevant evidence, the Board finds a 40 percent rating for the Veteran's TBI is warranted throughout the appeal period.  The Veteran underwent VA examinations for her TBI in March 2009, October 2009, August 2011, and February 2013.  During her initial TBI examination in March 2009, which determined that she had a TBI that was related to her service, she exhibited a highest facet of 2, equivalent to a 40 percent rating.  Specifically, the examiner determined that there was objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.  When utilizing the chart titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified," she demonstrated level 2 impairment.  Therefore, she qualifies for a 40 percent rating on the basis of this facet.  The Board notes that the same level of impairment was found with regards to her memory, attention, concentration, or executive functions during her TBI examinations in August 2011 and February 2013.  

The Board acknowledges that during the Veteran's October 2009 examination, the examiner opined that the Veteran complained of memory, attention, concentration, or executive functions issues, but no objective evidence was shown.  Such an opinion would demonstrate level 1 impairment.  The Board views this examination as an outlier with regards to this criterion as her medical record shows ample documentation noting her memory problems.  For example, a medical practitioner in April 2010 recorded her complaints of sometimes not being able to remember numbers, duration of time, and words.  Her condition was severe enough that she used an electronic notepad to help with her memory.  Furthermore, psychological testing in July 2010 revealed inefficient learning impacting memory, divided attention, and decreased efficiency on novel nonverbal problem solving.  Areas of decline in cognitive function included slowed information processing, limited span of apprehension, and impulsive tendencies, among others.

The Board also finds that a rating in excess of 40 percent during the appeal period is not warranted.  As noted by multiple VA examiners, the Veteran's TBI results in memory problems as well as migraine headaches.  However, as is discussed below, migraine headaches are now rated under a separate diagnostic code.  Throughout her multiple examinations, she never evidenced problems severe enough to warrant level 3 impairment with regards to her judgment, social interaction, orientation, visual spatial orientation, subjective symptoms, neurobehavioral effects, communication, or consciousness.  Therefore, the Board finds a rating of 40 percent, but no more, is warranted for the Veteran's TBI throughout the appeal period based on cognitive impairment.

Next, as for whether the Veteran has any emotional or behavioral impairment, the Board notes that the Veteran currently receives a separate 50 percent rating for an acquired psychiatric disorder under 38 C.F.R. § 4.130, DC 9413 (addressing unspecified anxiety disorders).  However, the evidence does not indicate that the Veteran's acquired psychiatric disorder symptoms are related to her TBI.  Specifically, a VA examiner in September 2015 concluded that, while the Veteran's TBI has manifested as migraine headaches and memory problems, her other emotional and behavioral symptoms are attributed to her service-connected anxiety disorder with depressive disorder, which were not associated with her TBI.  Indeed, as the Veteran originally characterized the disorder as posttraumatic stress disorder (PTSD), it does not appear that even she has asserted that her psychiatric symptoms are related to her TBI.  As such, any adjudication of her psychiatric symptoms in the context of her TBI claim would be a "pyramiding" of ratings for the same disorder, which is prohibited under VA law.  38 C.F.R. § 4.14 (2016).  

Finally, as for any physical impairments resulting from the Veteran's TBI, the evidence of record reflects that the Veteran is already service-connected for migraine headaches with a 50 percent rating under 38 C.F.R. § 4.124a, DC 8100, which has been recognized as a residual of her TBI.  However, this is the highest rating allowable under this diagnostic code, which is also the only applicable diagnostic code for these symptoms.  Therefore, a rating in excess of 50 percent is not warranted on a schedular basis.  Moreover, there is no indication of any other physical disorders that have not been accounted for.  Therefore, no additional ratings are warranted.  

Lumbar Strain

For her lumbar strain, the Veteran is currently assigned a rating of 10 percent prior to March 15, 2013, and a rating of 40 percent thereafter.  She has been rated under 38 C.F.R. § 4.71a, DCs 5242-5243 (2016).  Initially, the Board observes that there is a specific Diagnostic Code for a lumbosacral strain, i.e., Diagnostic Code 5237.  As such, the Board must use the rating criteria for that disorder, and not rate her back disorder under such analogous Diagnostic Codes as 5242 and 5243, the codes for degenerative arthritis of the spine and intervertebral disc syndrome (IVDS), respectively.  Copeland v. McDonald, 27 Vet.App. 333 (2015).  

The Board acknowledges that the Veteran was found to have IVDS during her March 2013 and September 2015 VA examinations.  As noted in DC 5243, the rating formula for spine disabilities and IVDS that results in the higher evaluation should be the one utilized.  Therefore, the absence of any incapacitating episodes that would warrant a compensable rating leads the Board to utilize DC 5237 rather than DC 5243.  

Under 38 C.F.R. § 4.71a, DC 5237 (addressing lumbosacral strain), the next-higher 20 percent evaluation is warranted when the evidence shows:
* Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; 
* Combined range of motion of the thoracolumbar spine not greater than 120 degrees; 
* Muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.
By comparison, a 40 percent rating is warranted when the evidence shows:
* Forward flexion of the thoracolumbar spine to 30 degrees or less; or 
* Favorable ankylosis of the entire thoracolumbar spine; 
Finally, a 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, DCs 5237, 5243 (2016).

Ankylosis is the "immobility and consolidation of a joint due to disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  Note (1) to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes defines an "incapacitating episode" as a "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  See 38 C.F.R. § 4.71a.

The term "combined range of motion" refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Note 2, prior to DC 5235 (2016).  Additionally, an "incapacitating episode" is "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, DCs 5237, 5243, Note 1 (2016).

As an initial matter, the Board finds that the Veteran is entitled a 20 percent rating for her lumbar strain for the period prior to March 15, 2013.  Specifically, she underwent VA examinations for her lumbar strain in March 2009, October 2009, and August 2011.  During her March 2009 examination, she exhibited forward flexion of 60 degrees, which meets the 20 percent criterion.  During her October 2009 VA examination, she exhibited 80 degrees of forward flexion.  Although such results would typically meet only the 10 percent criterion, the examiner noted that after repeated testing, the Veteran experienced pain on flexion starting at 45 degrees.  Consequently, she met the 20 percent criterion at this time.  Finally, the August 2011 examiner observed forward flexion of 40 degrees.  There was objective evidence of pain after three repetitions.  However, this only occurred at the end range of flexion.  Finally, all three examiners noted no incapacitating episodes of spine disease.  

Therefore, the evidence demonstrates that the Veteran met the criteria necessary for a 20 percent rating for lumbar strain prior to March 15, 2013.  The Board has also considered whether a rating in excess of 20 percent during this time period.  However, multiple VA examinations consistently demonstrate flexion that only meets the requirements of a 20 percent rating.  Additionally, during her most recent VA examination, her combined range of motion resulted in 135 degrees - well within the 20 percent rating criteria.  

Next, the Board finds that a rating for lumbar strain in excess of 40 percent since March 15, 2013, is not warranted.  To obtain a rating in excess of 40 percent, she must demonstrate unfavorable ankylosis of the entire thoracolumbar spine.  She exhibited a measureable range of motion during her March 2013 and September 2015 VA examinations.  Additionally, both examiners found that no ankylosis existed.  As she exhibited a measureable range of motion and multiple examiners found no ankylosis, she cannot be considered for a rating based on ankylosis.  Therefore, the Board concludes that a rating in excess of 40 percent is not warranted during this time period.  

When considering these ratings, the Board has considered the impact of functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  In this case, while the Veteran complains of pain in her back, the additional functional loss caused by the pain is taken into account for her range of motion measurements.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37-43 (2011) (pain must affect some aspect of the normal working movements of the body such as strength, speed, coordination or endurance).  Put another way, while the Veteran has complained of pain, these complaints are adequately contemplated in the ratings she currently receives.

Neurological Abnormalities

When evaluating the extent of the Veteran's spine disabilities, the Board is required to consider whether a separate evaluation is warranted for any associated neurological abnormality including, but not limited to, bowel or bladder impairment, neurological impairment in the extremities or other such disorders, which are to be evaluated under the appropriate diagnostic code.  See 38 C.F.R. § 4.71(a).

In this regard, the Veteran is in receipt of a 20 percent disability rating for neurological symptoms in each of the lower extremities under 38 C.F.R. § 4.71a, DC 8520 (2016), which addresses paralysis of the sciatic nerve.  The Board agrees that this is the most appropriate diagnostic code.  Under this diagnostic code, a 20 percent rating is warranted when the condition is "moderate" in nature and a 40 percent rating is warranted when the condition is "moderately severe" in nature.  Id.

The Board finds that the Veteran is not entitled to a rating in excess of 20 percent for radiculopathy of the bilateral lower extremities.  Specifically, during her March 2013 VA examination in which she was initially diagnosed with radiculopathy, she reported suffering from paresthesias in the posterior thighs.  She suffered from moderate constant pain, severe intermittent pain, and severe paresthesias and/or dysesthesias.  However, her reflexes were normal (2+) and her sensory examination was normal.  Therefore, the examiner determined, and the Board agrees, that she exhibited moderate radiculopathy.  

During her September 2015 VA examination when the Veteran discussed her radiculopathy, she reported no constant pain, moderate intermittent pain, moderate paresthesias and/or dysesthesias, and moderate numbness.  Like before, her reflexes and sensory examination were normal.  The examiner again determined, and the Board agrees, that she exhibited moderate radiculopathy.  

Therefore, the Board finds that a 20 percent rating correctly reflects her moderate radiculopathy symptoms during the appeal period.  

In considering the appropriate disability ratings, the Board has also considered the Veteran's statements that her disabilities are worse than the ratings she currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to her through her senses, she is not competent to identify a specific level of disability of her disabilities according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  The Board has reviewed all of her relevant symptoms related to the issue on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Specifically, the Board has examined her lumbar strain and TBI disabilities along with their respective residuals.  In making this conclusion, the Board notes the Veteran's contention that VA has not sufficiently considered the severity of her disabilities.  However, she has undergone multiple VA medical examinations that have provided results that are consistent with her statements through the appeal period.  Neither the medical evidence nor the Veteran raises the possibility that the rating criteria are insufficient.  

Given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 40 percent rating, but no more, for a traumatic brain injury, is granted, subject to the laws and regulations governing the payment of monetary benefits.  

A 20 percent rating, but no more, for lumbar strain for the period prior to March 15, 2013, is granted, subject to the laws and regulations governing the payment of monetary benefits.  

A rating in excess of 40 percent for lumbar strain for the period from March 15, 2013, onwards, is denied.

A rating in excess of 20 percent for right lower extremity radiculopathy associated with lumbar strain, is denied.

A rating in excess of 20 percent left right lower extremity radiculopathy associated with lumbar strain, is denied.




______________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


